Case 1:16-cv-00041-CFC Document 172 Filed 12/14/18 Page 1 of 4 PageID #: 4127




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

F’REAL FOODS, LLC and                             )
RICH PRODUCTS CORPORATION,                        )
                                                  )
                       Plaintiffs,                )
                                                  )
               v.                                 ) C.A. No. 16-41 (CFC)
                                                  ) CONSOLIDATED
HAMILTON BEACH BRANDS, INC.,                      )
HERSHEY CREAMERY COMPANY and                      )
PAUL MILLS d/b/a MILLS BROTHERS                   )
MARKETS,                                          )
                                                  )
                       Defendants.                )

                        PLAINTIFFS’ MOTION IN LIMINE TO
                    PRECLUDE PRIOR ART UNDER 35 U.S.C. § 315(e)

       Pursuant to Paragraph 15 of the Supplemental and Amended Scheduling Order [Patent

Case] and the Court’s directive at the November 27, 2018, status conference, Plaintiffs submit

this motion in limine to preclude Defendants from asserting at trial that Claim 21 of U.S. Patent

No. 7,520,662 is “invalid on any ground that the petitioner raised or reasonably could have

raised” during the Inter Partes Review of that patent (IPR2016-01107) under 35 U.S.C.

§ 315(e)(2). The basis for this motion is set forth in Plaintiffs’ opening brief, submitted

concurrently. A proposed order is attached.
Case 1:16-cv-00041-CFC Document 172 Filed 12/14/18 Page 2 of 4 PageID #: 4128




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Michael J. Flynn
                                          ______________________________________
                                          Rodger D. Smith II (#3778)
                                          Michael J. Flynn (#5333)
                                          1201 North Market Street
                                          P.O. Box 1347
                                          Wilmington, DE 19899-1347
OF COUNSEL:                               (302) 658-9200
                                          rsmith@mnat.com
Guy W. Chambers                           mflynn@mnat.com
Ellen P. Liu
SIDEMAN & BANCROFT LLP                    Attorneys for Plaintiffs f’real Foods, LLC and
One Embarcadero Center, 22nd Floor        Rich Products Corporation
San Francisco, CA 94111
(415) 392-1960

December 14, 2018




                                      2
Case 1:16-cv-00041-CFC Document 172 Filed 12/14/18 Page 3 of 4 PageID #: 4129




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

F’REAL FOODS, LLC and                             )
RICH PRODUCTS CORPORATION,                        )
                                                  )
                         Plaintiffs,              )
                                                  )
                v.                                ) C.A. No. 16-41 (CFC)
                                                  ) CONSOLIDATED
HAMILTON BEACH BRANDS, INC.,                      )
HERSHEY CREAMERY COMPANY and                      )
PAUL MILLS d/b/a MILLS BROTHERS                   )
MARKETS,                                          )
                                                  )
                         Defendants.              )

                                       [PROPOSED] ORDER

       Before the Court is Plaintiffs’ Motion In Limine To Preclude Prior Art Under 35 U.S.C. §

315(e). After consideration of the motion, briefing, and the evidence and arguments presented,

the Court is of the opinion that said motion should be, and is, GRANTED.

       IT IS THEREFORE ORDERED that Defendants are precluded pursuant to 35 U.S.C.

§ 315(e)(2) from asserting at trial that Claim 21 of U.S. Patent No. 7,520,662 is invalid in light

of any of the following prior art combinations:

           i.   Admitted Prior Art in view of Kelly and Miller;
          ii.   Admitted Prior Art in view of Sato and Miller;
        iii.    Admitted Prior Art in view of Sato, Miller, and Supervielle;
         iv.    Admitted Prior Art in view of Sato and Supervielle;
          v.    Nielson in view of Sato and Miller;
         vi.    Nielson in view of Sato, Miller, and Supervielle; or
        vii.    Nielson in view of Sato and Supervielle.


Dated this      day of                 , 20
                                                      United States District Judge
Case 1:16-cv-00041-CFC Document 172 Filed 12/14/18 Page 4 of 4 PageID #: 4130




                                  CERTIFICATE OF SERVICE

                I hereby certify that on December 14, 2018, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send notification of

such filing to all registered participants.

                I further certify that I caused copies of the foregoing document to be served on

December 14, 2018, upon the following in the manner indicated:

Francis DiGiovanni, Esquire                                           VIA ELECTRONIC MAIL
Thatcher A. Rahmeier, Esquire
DRINKER BIDDLE & REATH LLP
222 Delaware Avenue, Suite 1410
Wilmington, DE 19801
Attorneys for Defendant Hamilton Beach
Brands, Inc. and Hershey Creamery Company

William S. Foster, Jr., Esquire                                       VIA ELECTRONIC MAIL
Kenneth M. Vorrasi, Esquire
Brianna L. Silverstein, Esquire
Lee Roach, IV, Esquire
Katlyn M. Moseley, Esquire
DRINKER BIDDLE & REATH LLP
1500 K Street, N.W.
Washington, DC 20005-1209
Attorneys for Defendant Hamilton Beach
Brands, Inc. and Hershey Creamery Company



                                                    /s/ Michael J. Flynn
                                                    ____________________________
                                                    Michael J. Flynn (#5333)
